OPINION — AG — ** DEATH BENEFITS — STATE RETIREMENT SYSTEM — BENEFICIARY ** UNDER 70 O.S. 17-105 [70-17-105](12), WHERE THERE IS NO DESIGNATED BENEFICIARY OR WHERE THE DESIGNATED BENEFICIARY HAS PREDECEASED THE ANNUITANT, PAYMENT OF THE DEATH BENEFIT AUTHORIZED BY THAT SECTION MUST BE MADE TO THE ESTATE OF THE ANNUITANT AND MAY NOT BE MADE DIRECTLY TO THE ANNUITANT'S NEXT OF KIN BY EMPLOYING THE LANGUAGE OF 70 O.S. 17-105.1 [70-17-105.1] (DEATH BENEFITS, TEACHERS' RETIREMENT SYSTEM, SCHOOLS, ESTATE OF, SURVIVES, MEMBER, PAYMENT, LIABILITY, ANNUNITY) CITE: 70 O.S. 17-105.1 [70-17-105.1], 70 O.S. 17-105 [70-17-105](12) (MICHAEL SCOTT FERN)